Citation Nr: 0320606	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-40 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision in 
which the RO denied denied entitlement to a permanent and 
total disability rating for pension purposes.  The veteran 
filed a notice of disagreement in October 1995 and a 
statement of the case (SOC) was issued in November 1995.  The 
veteran submitted a substantive appeal in December 1995.

In June 2000, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see April 2001 
supplemental SOC (SSOC)).  Hence, the matter was returned to 
the Board for further appellate consideration.  

Again, in August 2001, the Board remanded the case to the RO 
to obtain the veteran's correct address and for further 
evidentiary development pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  In October 2001, the RO indicated that the 
veteran's correct address could not be ascertained and the 
case was subsequently certified to the Board in October 2001.  

In February 2002, the Board undertook development of the 
issue on appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran and his representative challenge the RO's October 
1995 denial of the veteran's claim for nonservice-connected 
pension benefits, including on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(2).  The veteran asserts that he is 
unable to work due to, in large part, diabetes and related 
neuropathy.  

In that regard, the Board notes that, in general, VA pension 
benefits are payable to a veteran who has served for 90 days 
or more during a period of war and who is "permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]"  
38 U.S.C.A. § 1521 (West 1991).  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  38 C.F.R. §§ 3.340(b), 4.1 (2002).  The statutory and 
regulatory scheme for awarding a total rating for nonservice-
connected pension benefits purposes sets forth both objective 
("average person") and subjective standards for assessing 
unemployability.  Pursuant to that scheme, a total rating for 
pension purposes based solely upon objective criteria, upon a 
combination of objective and subjective criteria, or, in 
special cases, upon subjective criteria alone.  See 
38 U.S.C.A. §§ 1502, 1521, and 38 C.F.R. §§ 3.340, 3.342, 
4.15, 4.17 and 3.321(b)(2).  See Talley v Derwinski, 2 Vet. 
App. 282, 287-8 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  For all 
other disabilities, a finding of permanent and total 
disability based solely on "objective" criteria requires 
rating each disability under the appropriate diagnostic code 
of the VA's Schedule for Rating Disabilities, to determine 
whether the veteran has a combined 100 percent schedular 
evaluation for pension purposes.  Roberts v Derwinski, 2 Vet. 
App. 387, 390 (1992).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  38 C.F.R. § 3.340.  
Where the schedular rating is less than total, a total 
disability rating for pension purposes may be assigned when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.342, 4.16, 4.17.  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned on an extra-schedular basis upon a showing 
that he is unable to obtain or retain substantially gainful 
employment by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).  

Historically, in June 2000, the Board remanded the case to 
the RO to address several deficiencies.  The Board instructed 
the RO to obtain evidence from private medical treatment 
providers, Drs. Desia and Fortuna, as the veteran had 
provided the RO specific authorization to obtain such records 
in August 1995.  The Board also instructed the RO to obtain 
up to date VA medical records and to provide an additional VA 
general medical examination.  The Board reminded the RO that, 
effective June 6, 1996, VA revised the criteria for 
evaluating disorders of the endocrine system, including 
diabetes mellitus (61 Fed. Reg. 20,440 (May 7, 1996), and 
that the more favorable version of the rating criteria, if 
any, should be applied (see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991)). 

As instructed by the Board, the RO obtained additional VA 
medical records, including records from the VA Medical Center 
(VAMC) in Detroit, Michigan, dated from June 1995 to May 
1997.  In a July 2000 letter, the RO requested that the 
veteran provide identify all post-service sources of medical 
treatment, and renew authorization to obtain records from 
previously identified private treatment providers.  The 
veteran did not respond.  The RO subsequently issued an SSOC 
in April 2001, noting that the veteran failed to report to 
the scheduled VA examination.  In May 2001, the United States 
Postal Service (USPS) returned the April 2001 SSOC to the RO, 
citing a non-existent mailing address.  The RO returned the 
case to the Board in June 2001.

Again, in August 2001, the Board remanded the case to the RO, 
in large part, for failing to incorporate into the claims 
file a copy of the notification furnished to the veteran as 
to the date and time of VA examination or to re-issue the 
April 2001 SSOC after ascertaining the most current address 
of record.  In addtiion, the Board determined that further 
actions were needed to ensure compliance with the VCAA.

According to a report dated in October 2001, the RO conducted 
a search for the veteran's current address; however, the 
veteran's whereabouts remained unknown.  Later the same 
month, the RO returned the case to the Board.

In February 2002, the Board undertook both a search for the 
veteran's location and necessary evidentiary development.  
Consequently, the Board has ascertained the veteran's current 
address and has added evidence to the claims file, including 
three VA examination reports dated in December 2002, and a VA 
report of pulmonary function testing in January 2003.  
However, the Board is unable to pursue further development, 
or to render a decision, based on the additional evidence 
obtained to date, at this time. 
In this regard, the Board notes that the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, has 
recently been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  In view of that decision, and the 
deficiency noted below, a remand of this matter is necessary 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).  Hence, this matter must be returned 
to the RO for consideration of the claim in light of all 
pertinent evidence and legal authority, to include the 
evidence added to the record since the September 1998 SSOC 
(the last RO review of the case for which the veteran was 
notified).  

In addition, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.  The Board observes that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the veteran's claim, to particularly include 
the duty imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
337 F.3d 1339 (Fed. Cir. 2003).  As part of that notice, the 
RO should request that the veteran complete updated 
authorization forms to obtain records from Drs. Desia and 
Fortuna.  Then, the RO should attempt to obtain all evidence 
for which sufficient evidence, and, if necessary, 
authorization, has been provided.  

The Board also points out that, in January 2003, the veteran 
provided VA authorization to obtain records from private 
physicians J. Litwin, M.D., and T. Hessburg, M.D.  In the 
process of the Board's development discussed above, a letter 
requesting records from Dr. Litwin was returned as 
"undeliverable" and the office of Dr. Hessburg indicated 
that it held no record of the veteran's treatment.  Pursuant 
to the VCAA, the veteran should be notified of VA's inability 
to obtain the records sought and provided an opportunity to 
submit the records on his own.  38 U.S.C.A. § 5103A.

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  When adjudicating the 
claim on appeal, the RO should include consideration of the 
former criteria for evaluating the veteran's diabetes 
mellitus, as well as the revised criteria, effective June 6, 
1996.  See 38 C.F.R. § 4.119a, Diagnostic Code 7913 (1995 & 
2002); 61 Fed. Reg. 20,440 (May 7, 1996).  After assigning a 
percentage rating to each of the veteran's disabilities, the 
RO should consider the claim under all applicable criteria, 
to include the provisions of 38 C.F.R. § 3.321(b)(1).  

If the RO again denies the claim, the SSOC issued to the 
veteran and his representative explaining the reasons for the 
denial must include citation to and discussion of all 
additional, pertinent legal authority considered, to include 
the revised applicable rating criteria, referred to above, 
and the legal authority codifying/implementing the VCAA that 
is pertinent to the current claims on appeal (i.e., 38 C.F.R. 
§§ 3.102, 3.159) (not cited to in the December 2002 SSOC).  

The Board regrets that a remand of this matter will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.  Accordingly, this matter is hereby 
REMANDED to the RO for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  As part of that notice, the 
RO should request that the veteran provide 
updated, signed authorization to obtain 
records from Drs. Desia and Fortuna.  In 
addition, the veteran should be informed 
the negative result of the prior requests 
for records from Drs. Litwin and Hessburg.  
The RO's letter should generally invite 
the veteran to submit any pertinent 
evidence in his possession and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should prepare a rating decision which 
lists all of the veteran's disabilities 
and the percentage evaluation assigned to 
each disability.  In determining the 
appropriate percentage evaluation, the RO 
should particularly consider the former 
and revised criteria under Diagnostic 
Code 7913.  The ratings assigned for the 
disabilities that can be considered for 
pension purposes should be combined under 
the combined rating tables of the Rating 
Schedule.  See 38 C.F.R. § 4.25.

Thereafter, the RO should adjudicate the 
claim in light of both the "objective" 
and "subjective" criteria referred to 
above, to include specific discussion of 
the provisions of 38 C.F.R. § 3.321(b)(2) 
(governing award of a total disability 
rating for pension purposes on an extra-
schedular basis), in light of all 
pertinent evidence (to particularly 
include all evidence associated with the 
claims file since the September 1998 
SSOC) and legal authority.



6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determinations) 
and afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




